COURT OF APPEALS OF VIRGINIA


              Present: Judges Elder, Humphreys and Huff
UNPUBLISHED


              Argued at Chesapeake, Virginia


              MARSHALL DEMETRIUS MOYD
                                                                               MEMORANDUM OPINION * BY
              v.     Record No. 0317-12-1                                        JUDGE LARRY G. ELDER
                                                                                   FEBRUARY 19, 2013
              COMMONWEALTH OF VIRGINIA


                             FROM THE CIRCUIT COURT OF THE CITY OF VIRGINIA BEACH
                                               Patricia L. West, Judge

                               Gregory B. Turpin (Clarke, Dolph, Rapaport, Hull & Brunick,
                               P.L.C., on brief), for appellant.

                               Susan M. Harris, Assistant Attorney General (Kenneth T.
                               Cuccinelli, II, Attorney General, on brief), for appellee.


                     Marshall Demetrius Moyd (appellant) appeals his convictions for first-degree murder,

              robbery, two corresponding counts of possession or use of a firearm in the commission of a

              felony, and use of a sawed-off shotgun or rifle. He contends the trial court committed reversible

              error by striking a juror for cause without conducting individual voir dire. Because appellant

              does not contend he was denied a fair and impartial jury, we affirm his convictions.

                     An accused is constitutionally guaranteed the right to trial by “an impartial jury.” U.S.

              Const. amends. VI, XIV; Va. Const. art. I § 8. “We review a trial court’s decision whether to

              strike a prospective juror for cause for an abuse of discretion and that ruling will not be disturbed

              on appeal unless it appears from the record that the trial court’s action constitutes manifest

              error.” Cressell v. Commonwealth, 32 Va. App. 744, 755, 531 S.E.2d 1, 6 (2000).



                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       Appellant argues the trial court erred by striking the juror for cause without first

inquiring, through meaningful voir dire, whether he had any bias due to election contests against

the deputy Commonwealth’s attorney’s brother. Appellant contends the trial court must base its

decision to strike a juror on actual evidence that the relationship would prevent the potential

juror from performing his duties as a juror.

       During jury selection process prior to appellant’s trial for the instant offenses, one

venireman, Joe Bouchard, indicated that he was a former member of the General Assembly. One

of the attorneys prosecuting the instant case informed the trial court that his brother ran against

Bouchard twice, and the other indicated that he had “actively campaigned” against Bouchard as

well. Defense counsel requested voir dire of Bouchard to determine whether he had any biases

against the prosecutors, but the trial court excused Bouchard without conducting further inquiry.

The trial court empaneled twelve jurors and two alternates. The trial court asked whether “both

sides [were] satisfied with the makeup of the panel,” to which defense counsel responded, “Yes,

Your Honor, we’re satisfied.” The jury ultimately found appellant guilty of the instant offenses.

       Assuming without deciding that the trial court erred in dismissing Bouchard without

conducting meaningful individual voir dire, 1 we hold that such error is harmless. “Counsel

conducted voir dire is a statutory, not a constitutional, right.” Charity v. Commonwealth, 24
Va. App. 258, 265, 482 S.E.2d 59, 62 (1997); see Code § 8.01-358. Non-constitutional error is

harmless “[w]hen it plainly appears from the record and the evidence given at the trial that the

parties have had a fair trial on the merits and substantial justice has been reached.” Code

§ 8.01-678; see Clay v. Commonwealth, 262 Va. 253, 260, 546 S.E.2d 728, 731 (2001). Our


       1
          We note that “[t]rial courts primarily determine whether a venireperson is free from
partiality and prejudice through meaningful voir dire.” Griffin v. Commonwealth, 19 Va. App.
619, 621, 454 S.E.2d 363, 364 (1995) (citing Code § 8.01-358). Here, the trial court did not
conduct such voir dire to determine whether Bouchard “c[ould] lay aside [his] preconceived
views and render a verdict based solely on the law and evidence presented at trial.” Id.
                                                 -2-
courts have consistently held that “the exclusion of a qualified juror is not reviewable[,]”

Fishburne v. Commonwealth, 103 Va. 1023, 1025, 50 S.E. 443, 444 (1905), and a trial court

does not abuse its discretion by failing to conduct voir dire where the “record affirmatively

establishes that [the defendant] was tried by an impartial jury,” Charity, 24 Va. App. at 266, 482

S.E.2d at 63; see also Fisher v. Commonwealth, 236 Va. 403, 410-11, 374 S.E.2d 46, 50 (1988)

(finding no abuse of discretion where the trial court denied the defendant’s motion to question

each venireperson individually because he “ma[d]e[] no contention that the final jury lacked

impartiality or that he suffered any prejudice by reason of the court’s rulings with respect to voir

dire”); Seymour v. Commonwealth, 133 Va. 775, 786, 112 S.E. 806, 809 (1922) (“It is altogether

different when an incompetent juror is accepted, because an accused person is entitled to a fair

jury, but if he gets a fair jury he has no right to complain that other fair jurors were not sworn to

try his case.”).

        Although appellant contends the trial court’s actions deprived him of his right to an

impartial jury, he does not complain that the jury that heard his case was biased or not impartial.

He puts forth no evidence or argument that the jury selected was not impartial. To the contrary,

defense counsel expressly informed the trial court that he was “satisfied” with the selected jurors

at the conclusion of the jury selection process.

        Because nothing in the record suggests that the jury selected was not impartial or not

qualified, we hold the trial court did not commit reversible error. Thus, we affirm appellant’s

convictions.

                                                                                            Affirmed.




                                                   -3-